UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1412


CHRISTOPHER EUBANKS,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; FEDERAL BUREAU OF PRISONS; UNITED
STATES PROBATION OFFICE,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:09-cv-00126-REM-DJJ)


Submitted:   December 16, 2010            Decided:   December 22, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Eubanks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Christopher Eubanks appeals the district court’s order

accepting     the   recommendation      of      the    magistrate          judge    and

dismissing under 28 U.S.C. § 1915A(b) (2006) his complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).            We have reviewed the record and

find    no   reversible    error.      Accordingly,          we    affirm    for     the

reasons stated by the district court.             Eubanks v. United States,

No.    2:09-cv-00126-REM-DJJ    (N.D.      W.    Va.   Mar.        22,    2010).      We

dispense     with   oral    argument    because        the        facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                       2